Name: 2003/855/EC: Commission Decision of 9 December 2003 terminating the transitional product-specific safeguard proceeding concerning imports of certain prepared or preserved citrus fruits (namely mandarins, etc.) originating in the People's Republic of China
 Type: Decision
 Subject Matter: plant product;  foodstuff;  international affairs;  Asia and Oceania;  trade;  international trade
 Date Published: 2003-12-10

 Avis juridique important|32003D08552003/855/EC: Commission Decision of 9 December 2003 terminating the transitional product-specific safeguard proceeding concerning imports of certain prepared or preserved citrus fruits (namely mandarins, etc.) originating in the People's Republic of China Official Journal L 323 , 10/12/2003 P. 0011 - 0012Commission Decisionof 9 December 2003terminating the transitional product-specific safeguard proceeding concerning imports of certain prepared or preserved citrus fruits (namely mandarins, etc.) originating in the People's Republic of China(2003/855/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 427/2003 of 3 March 2003 on a transitional product specific safeguard mechanism for imports originating in the People's Republic of China and amending Regulation (EC) No 519/94 on common rules for imports from certain third countries(1), and in particular Article 8 thereof,After consultations within the Advisory Committee established under Article 15 of Regulation (EC) No 427/2003,Whereas:(1) On 20 June 2003, the Spanish Government informed the Commission that prepared or preserved citrus fruits (namely mandarins, etc.) (hereafter referred to as "mandarins") originating in the People's Republic of China (PRC) were being imported into the Community in such increased quantities as to cause or threaten to cause market disruption to the Community industry, submitted information containing the evidence available as determined on the basis of the criteria laid down in Articles 1 and 2 of that regulation, and informed the Commission that trends in imports appeared to call for safeguard measures provided for by Regulations (EC) No 519/94(2) and (EC) No 3285/94(3).(2) Spain provided evidence that imports into the EC of the product concerned, originating in China, were increasing rapidly both in absolute terms, and relative to Community production and consumption, and, in particular, that imports had increased rapidly in recent years.(3) Spain alleged that the increase in the volume of imports of the product concerned had, among other consequences, had a negative impact on the prices of like or directly competitive products in the Community, and on the market share held and the quantities sold by the Community industry, resulting in damage to the Community industry.(4) Spain further advised that, based on the information submitted by the Community industry, any delay in the adoption of safeguard measures by the European Community would cause damage which it would be difficult to repair, and urged their adoption as a matter of urgency.(5) Spain also requested that the Commission initiate a safeguard investigation and take provisional safeguard measures under Council Regulations (EC) No 519/94 and (EC) No 3285/94.(6) The Commission informed all Member States of the situation and consulted with them on the terms and conditions of imports, import trends and the evidence as to material injury or threat thereof, and the various aspects of the economic and commercial situation with regard to the Community product in question.(7) On 11 July 2003, the Commission initiated an investigation relating to serious injury or threat thereof to the Community producers of the product like or directly competing with the imported product. That investigation was based on Regulation (EC) No 427/2003 (the "TPSSM investigation") and also on Council Regulations (EC) No 519/94 and (EC) No 3285/94 (the general erga omnes safeguard investigation).(8) On 8 November 2003, the Commission published Regulation (EC) No 1964/2003(4) imposing provisional safeguard measures against imports of certain prepared or preserved citrus fruits (namely mandarins, etc.) on the basis of its preliminary findings in the general erga omnes safeguard investigation. The general erga omnes safeguard investigation is continuing with a view to establishing whether or not definitive safeguard measures are justified, and, if so, the form and content of such measures. As the provisional measures imposed in the context of the general erga omnes safeguard investigation were considered sufficient to protect the Community industry, no provisional measures were imposed on the basis of the TPSSM investigation.(9) The Commission considers it is not in the Community interest to continue with two proceedings which are different in their conditions and their possible outcome.(10) Therefore, continuing the investigation with a view to taking a safeguard measure under Council Regulation (EC) No 427/2003 is not appropriate and therefore not necessary. No objection having been raised within the Advisory Committee, the Commission considers that the TPSSM investigation should be terminated without measures,HAS ADOPTED THIS DECISION:Sole ArticleThe safeguard investigation under Regulation (EC) No 427/2003 initiated by the Commission on 11 July 2003 is hereby terminated.Done at Brussels, 9 December 2003.For the CommissionPascal LamyMember of the Commission(1) OJ L 65, 8.3.2003, p. 1.(2) OJ L 67, 10.3.1994, p. 89, as last amended by Council Regulation (EC) No 427/2003 (OJ L 65, 8.3.2003, p. 1).(3) OJ L 349, 31.12.1994, p. 53, as last amended by Regulation (EC) No 2474/2000 (OJ L 286, 11.11.2000, p. 1).(4) OJ L 290, 8.11.2003, p. 3.